Case: 4:19-cr-00294-RLW-NCC Doc. #: 70-2 Filed: 06/22/20 Page: 1 of 5 PageID #: 177




       State of Missouri                                 I
                                                         J
                                                         It

                                                                 SS

       County of St. Louis                               )
                                                         )


                In Division     LiL           of the Circuit Court of St. Louis County

                                            State of Missouri

                                      Search Warrant Affidavit

      Detective clay Dean of the Bridgeton Missouri police Depar.tment being duly swor.n
      deposes and states upon information and beliefthat the place l<no.w,, rlescriled, narned,
       designated as:

      The splint celhrlar phone account/r'ecords assigned phone nurnber.of3l4-333-17g2, used
      by Demetrius smith, currently located and contained within the recolds and offices ofthe
      Slrbpoena compliarrce celter 6480 sprint park\\,ay over.land park, KS 66251, being
                                                                                          heltl
      in the normal coruse of that entiq,'s business.

      Is being used for the purpose of secreting materiat that constitutes evidence of the
      comrnission of a criminal offensc, Robbely 1"r Degree at 12175 st. charles Rocl<
      Road Bridgeton, MO 6344 to witr



      ITOR'I'TID FOLLOWIN(; PITOI'ERTY               :



      All   recor'ds associated rvith nrobile nunrbcr.(314) 333-1792 ftrr.the dzrtss ol-06/0I/201g
                                                                                                   to
      12/01/2018.

      +Ifthe nunber is not associatecl rvitlr   a suirscriber.on ),our.ncttvork you are orderecl to
      ptoccss this lequest as a "Call and l-ext to Destinatiol" search that is to incluclc
                                                                                           all calls,
      texl, text message conlenl, voicemails, anri cell-site and secleir inlbulation relatetl to each
      call ol tcxt.

      'l1ris request includes


                                                                                            GOVERNMENT
                                                                                              EXHIBIT
Case: 4:19-cr-00294-RLW-NCC Doc. #: 70-2 Filed: 06/22/20 Page: 2 of 5 PageID #: 178




                Spccialized Location Records: All call, text and data connection location
          information, r'elated to all specialized carrier lecords thal nlay be rel'errecl to as NELOS
          (Netu,olk Event Location Syslenr) - AT&T, RTT (Round Tril) 'f inle/Retuur Tt.ip
          Tirne/Real    Time'fool) - Verizon, PCh,lD (Per Call          lr4easurentcnt Data)   -   Sprirlt & U.S.
          Celh ar, and 'liueCall@ oI TDOA (Tirne Distance of Anival or f iming Advance
          Informatiorr) * T-Mobile & r\4etro by T-Mobile, Ivlediation Recor.cls, Il9-l-1. ancl/or.
          Histolical GPS/ltlotrile Locate Infbnnation rvlrich shorvs CpS location ongitude ancl
          latitride) and cell-Sitc and scctor ofthe device in rclationsJrip to thc nelrvor.k rvhcu
          connected to lhe [el$,ork      fol   the abor.e referenccd ntrrnbel.
      2         Call/Tcxt/Data Detail       Re    cortls: .r\ll records associated rvith the idcntified rnobile
          nutnber (314) 333-1782. also to include all numbels that conrntunicale ivith this listecl
          nunrber relatiug to all delivercd and undelivered inl.nnnd antl otrtbound calls. text

          messages, and text rncssage contcnt to ar))/          ofthe above listed rrumbels. all    r,<rice   mail,
          and all data connections li'om 06/01/2018 ttrrough 12101/2018 and to irrclutie Cell-site

          and seckl, date,    tirle. direction,    clur.ation, nLrmber.called ol.text to au<i./or. received
          fronr, and bytes up/dorvn, inflolrnation relateil to each catl. tcxt or d.ata connection, all
          text message cortent, alld voiceulails, as rvell as Call to Destination/Dialed Digits
          sealch   fbl all llunrbel's lisle(l above.   Please   plesene all cell-site ant] sector. ilformatiorr
          rclatecl to each call, text or datit cotuteclions.

     3         Electronically Stor.ed Ilecords: r\ll records associated s,ith the identified
          niobile number' (314) 333-1782, to inclucle all stored conrntrnication or files, inclu<lilg
          voice nrail, texl messages, iucluding nurnbers text to alxl rcceivecl ll.om and all relale<]
          coutent, e-mail, digital iurages (e.g, pictures), colrtact lists, r.icleo calling. rveb activity
          (name of rvob site   ol application visitctl or accessed), donrain accessetl, datit
          connections (to include Internet Scrvice I)rot,iders (lSI)s), Intcrnet protocol (lp)
          addresses. (lP) session data. (IP) Destination Dara, bookrnarks^ data sessious, ,aurc                 of
          rveb sites ancl/or applications accessecl), date aud tinre rvhen        all rveb sites, applications,
          and,/ol third party applications.nete accesscd and the cluration ofeaclr rveb site.

          application, and/or tlrild partl, application rvas accesscd, ancl any other files including
          all cell site and sector inlolnralion associal.ed u,ith each conucotiot.) arxl/or recoxl
          associated rvith tlre cell nuttber itlenlified as: (314) .333-1 782
Case: 4:19-cr-00294-RLW-NCC Doc. #: 70-2 Filed: 06/22/20 Page: 3 of 5 PageID #: 179




      4          Cau'ier Key       r"elated to cnll detail. text messages, data connections,       Ip logs, lp
          Sessions, lveb site arxl/or applic:rtion connectioos, ali(l cell site inibr.mation.
      5          CIoud Storage: Content stol.ed in rentote slor.age ol.,cloud nccorrnts, associated
          rvith the target device including, but not      lin   tcd to, colltacts, call logs, SIr4S ancl MMS
          messages with associated content including audio, r,ideo, and            iltage titcs, <iigital
          iruages anrl videos, and liles or docunrelts.

      6          Cell Site List(s): List of all cell-sites as ol'1210112018 for.all state(s.1 in u4rich tlie
          abovc lecords used cell locations. Ocll site Itsts to ir.rcludc srvitolr, ccll-site nuurber,
          narne, physical address, longitLrde and Iatitude, all sectors associated u,ith each cel[-
          site, azimr,(h, arrd beam-lvidth oleach relatecl sector.       If mirltiple lechnologies (CDlvlA,
          lJMl-S, GSM. LTE clc.) are referencerl in the recor.ds, all appropr.iatc colesponding
          ccll site lists rvill also be provicled.
      7         Subscribcr Rccords; All irrfortnatiori for tho followiilg mobile numbet (314)
          333-1782 including:
           l.             All   Subscriber infolmation to include nanre. tax icleulitication nunrber.
                (social securiti, numbel or enrployer icleltilication nunrber).

          2.              Physical address, nrailing ackh.esses. rcsidential addresses, business
                acldlesses, e-nrail addlesses and any other address inlbr.rnation.

          3.              Credit information obtained or used by the cotnpaly lo gr.arlt accornlt
                status.

          4.              All   nnmbcrs associated with accotutt.

          5,              Billing records.

          6.              All   payulenls to inclutle method, rlatc and tinre of paynrents, and location
                (stot'e naure, address, ar.rd phone nunrbel     of Iocatiou u,lierc paynreut(s) lvere
                rnadc).

          7.              Atl Authorized     users on the assosiatcd accounl.

          8.              Activation date arid termination dale ofeach det,ice associated tvith the
                account alld above listed number(s).

          9.              'l'ypes of service subsclitrer utilized (e.g. A-list,   A'l'&'l'   N4essages. l'r.ierrds

                and famib,),
Case: 4:19-cr-00294-RLW-NCC Doc. #: 70-2 Filed: 06/22/20 Page: 4 of 5 PageID #: 180




           10.           Make , model, ser.ial number, IMEI, ESN, NIIIID, and ir4AC address
                 associatcd rvith the abo,e lislecl rrunibers including any and rril equiprlell or   si,r
                 card changes fot the lifb   ollhe accorult.
           11.           All custourel sen ice and accol.lnt rlotes.
           12.           Any and all number and/ol account nunrber.changcs pr.ior.to ancl after.the
                 cell nnmbel *,as activated.

       Any olher recotds and othel evidence relating to phone nunrber.(314) 333-1?82. Such
       records and othcr evidence include co|r'cspondence and other rcconls ofconlact by any
       person or entity aboul the above-referenced account(s), the coutent and conucction logs

       associated with or relating to pos{ings, conirnunicalious and any other. actiVities to or.

       through the above leierencetl phone nunrbers. ivhethel such recorcls or gther evidence          ar.e
       in clectlonic or other form.


      Affiant states that he has leason to believe such materials are being secretetl thercin
       becausc:

      On lll2l/2018 a Robbery l'r Deglee \\,as repol.ted at Melro pCS located at 12125 St.
      challes Rock Road, located within the city of Bridgeton, Mo 63044. Sur.veillance video
      revealed a masked gunman had enfered the busincss. while holding the eurployees at
      gunpoint, the suspect demanded cellular phones and cash. The s.spect made good on his
      escape with 18 cellular phones and cash.

      On 11127/2018 Detective Dcan was notified by Metro pCS that one of the stolen phones
      had been activated. Contact was rnade i,vith                          ivho had bought and
      actir.aled an IPhone 65. He had purchased the phone fi.om the Wi leless Spot located at
      1491 Keinland Avenue St. Louis, MO 631 13. Contact was rnacle with an enrployee at the
      Wircless Spot, resulting in the l.ecovely of 13 phones stolen fi'om Metro PCS

      on  11129/2018 Detective Dean leamed of an alrest made by or.er.land police Department
      wherein a suspect, Demetrius Smith had been arlcsled in rcference to another robbery.
      ovelland Police Dcpartrnent had conducted a conserlt sealch of s,rith's cellular phonl,
      which revealed comn..mications between smith and the user of pho,e nurnber. (314) 49g,
      7397 . The convcrsatiou highlighted businesses su.or.rnding the Br.iclgero, Metro pcS
      store prior to the lobbery as if the two persons were rvorking in conce.t to commil the
      robbery. A jacket and gloves seized during Smith,s arrest. Along ,,vith a large duffle bag
      located in Snrith's vehicle, rnatch items woLn aud used by the robber.y suspect.
Case: 4:19-cr-00294-RLW-NCC Doc. #: 70-2 Filed: 06/22/20 Page: 5 of 5 PageID #: 181




       The employee of the wireless spot who had purchased the      l3   stolen pho,es later viewed
       and identified Smith as the seller
                                      ofthe stolen phones.

       A review of surveillance video fiour sun'ounding  bnsinesses r.evealed a dark in color
       Dodge.charger, nratching S,.rith's rented 2019 Dodge Char.ger, circling the area befor.e
       the robbery.

       The detailed phone records requested above would be invaluable in proving or disproving
       Snrith as suspects in this crinre.


       Sworn to and subscribed before me    this 4        day of Decernber', 2018

       Affiant         2-**            frds        Time   2-;011,,t,-Date
                                                               {-           -t4,f//d
       Honorable Judge   P*\4'r                   ri-"   )l{('[^*r41/rf
